 



Exhibit 10.1
AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE
     This Agreement of Resignation, Appointment and Acceptance is made as of
April 26, 2007 and effective as of May 1, 2007 by and among that issuer or other
person who is identified in Exhibit A attached hereto (the “Exhibit”) as the
Issuer (the “Issuer”), Citibank, N.A., a national banking association, duly
organized and existing under the laws of the United States and having its
principal corporate trust office in New York, New York (the “Bank”) and The Bank
of New York Trust Company, N.A. (“BNYTC”), a national banking association, duly
organized and existing under the laws of the United States and having its
principal office in Los Angeles, California.
RECITALS:
     WHEREAS, the Issuer and the Bank entered into one or more trust indentures,
paying agency agreements, registrar agreements, or other relevant agreements as
such are more particularly described in the Exhibit under the section entitled
“Agreements” (individually and collectively referred to herein as the
“Agreements”) under which the Bank was appointed in the capacity or capacities
identified in the Exhibit (individually and collectively the “Capacities”);
     WHEREAS, the Issuer desires to appoint BNYTC as the successor to the Bank
in its Capacities under the Agreements; and
     WHEREAS, BNYTC is willing to accept such appointment as the successor to
the Bank in its Capacities under the Agreements.
     NOW, THEREFORE, the Issuer, the Bank and BNYTC, for and in consideration of
the premises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, hereby consent and agree as
follows:
ARTICLE I
THE BANK
     SECTION 1.01. The Bank hereby resigns from its Capacities under the
Agreements.
     SECTION 1.02. The Bank hereby assigns, transfers, delivers and confirms to
BNYTC all right, title and interest of the Bank in its Capacity(s) relating to
the Agreements; provided, however that the Bank shall continue to be entitled to
the compensation, expense reimbursement and indemnity provisions thereunder with
respect to the period prior to the effective date hereof. The Bank shall at the
expense of BNYTC execute and deliver such further instruments and shall do such
other things as BNYTC may reasonably require so as to more fully and certainly
vest and confirm in BNYTC all the rights, powers and trust hereby assigned,
transferred, delivered and confirmed to BNYTC as Trustee, Paying Agent and
Security Registrar.

 



--------------------------------------------------------------------------------



 



ARTICLE II
THE ISSUER
     SECTION 2.01. The Issuer hereby accepts the resignation of the Bank from
its Capacities under the Agreements.
     SECTION 2.02. All conditions relating to the appointment of BNYTC as the
successor to the Bank in its Capacities under the Agreements have been met by
the Issuer, and the Issuer hereby appoints BNYTC to its Capacities under the
Agreements with like effect as if originally named to such Capacities under the
Agreements.
ARTICLE III
BNYTC
     SECTION 3.01. BNYTC hereby represents and warrants to the Bank and to the
Issuer that BNYTC is not disqualified to act in the Capacities under the
Agreements.
     SECTION 3.02. BNYTC hereby accepts its appointment to the Capacities under
the Agreements and accepts and assumes the rights, powers, duties and
obligations of the Bank under the Agreements, upon the terms and conditions set
forth therein, with like effect as if originally named to such Capacities under
the Agreements.
ARTICLE IV
MISCELLANEOUS
     SECTION 4.01. This Agreement and the resignation, appointment and
acceptance effected hereby shall be effective as of the commencement of business
on the Effective Date set forth in the Exhibit.
     SECTION 4.02. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.
     SECTION 4.03. This Agreement may be executed in any number of counterparts
each of which shall be an original, but such counterparts shall together
constitute but one and the same instrument.
     SECTION 4.04. The persons signing this Agreement on behalf of the Issuer,
BNYTC and the Bank are duly authorized to execute it on behalf of the each
party, and each party warrants that it is authorized to execute this Agreement
and to perform its duties hereunder.
     SECTION 4.05. The Issuer represents that it is the type of entity as
identified in the Exhibit and has been duly organized and is validly existing
under the laws of the jurisdiction as identified in the Exhibit.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement of
Resignation, Appointment and Acceptance to be duly executed all as of the day
and year first above written.

            BAKER HUGHES INCORPORATED
      By:   /s/Andrew L. Puhala       Name:   Andrew L. Puhala      Title:  
Assistant Treasurer     

            CITIBANK, N.A.,
As Resigning Trustee
      By:   /s/Wafaa Orfy       Name:   Wafaa Orfy      Title:   Vice President 
   

            THE BANK OF NEW YORK TRUST COMPANY, N.A., as Successor Trustee
      By:   /s/Marcella Burgess       Name:   Marcella Burgess      Title:  
Assistant Vice President   

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Issuer: Baker Hughes Incorporated
Effective Date: May 1, 2007
Agreement(s):

          Name/Description of transaction   Description of relevant   Capacities
    Agreement & Date    
 
       
6-7/8% Notes due 2029
  Indenture dated as of May 15, 1991   Trustee, Reg, P/A
 
       
6% Notes due 2009
  Indenture dated as of May 15, 1991   Trustee, Reg, P/A
 
       
6-1/4% Notes due 2009
  Indenture dated as of May 15, 1991   Trustee, Reg, P/A

 